Case 1:21-cr-O0009-SPW Document 35 Filed 08/16/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA FILED
kk eR KR RRR REE EK RRR AUG 16 2091
District OF Montes
is
UNITED STATES OF AMERICA Billings Divison
VS.
Christian Mikal David Bramley No. CR 21-09-BLG-SPW
DOB: XX/XX/1999 PETITION TO OPEN JUVENILE RECORDS

 

SSN: XXX-XX-5479

Whereas the above-name defendant entered a plea of Guilty to the offense of Prohibited Person in
Possession of a Firearm and Ammunition in violation of 18 U.S.C. § 922(g)(1) in the United States
District Court for the District of Montana, the Petitioner requests all juvenile records pertaining to
the Defendant, including law enforcement, County Probation, County Welfare, Department of
Corrections records, and any records of alcohol. drug and mental health treatment, be made
available for the purpose of preparing a Presentence Investigation Report for the Court.

Mh hukecty
U.S. Probation Officer

Dat

RRR RR KR KKK

ORDER

keke Re eK RK

THE COURT HAVING CONSIDERED THE AFOREMENTIONED PETITION does hereby
order the release of pertinent juvenile records held by any law enforcement agency, Probation
Office, Welfare Agency, or Department of Corrections to the Petitioner or authorized agency of
the United States Probation Office for the purpose of preparing a Presentence Investigation Report

for the Court.

United States District Judge

fe
Dated this SC day \ Legtnt 2021.

  
